Citation Nr: 0530367	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 26, 1998, 
for an award of service connection for status post right L5-
S1 laminectomies and diskectomies with mild central disc 
bulge and fibrotic changes.  

2.  Entitlement to an effective date prior to March 26, 1998, 
for a grant of a total disability rating based on individual 
unemployability (TDIU).  

3.  Entitlement to an effective date prior to May 17, 2002, 
for an award of aid and attendance for the veteran's spouse.

(The issue of whether there was clear and unmistakable error 
(CUE) in a February 1998 Board decision denying entitlement 
to service connection for a back disability is addressed in a 
separate decision with a separate docket number.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 until March 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2002, August 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an effective date prior to May 
17, 2002, for an award of aid and attendance for the 
veteran's spouse is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran separated from service in March 1973; he did 
not file a claim for compensation for a back disability 
within one year from separation.

2.  In an unappealed February 1998 decision, the Board denied 
a claim of entitlement to service connection for a back 
disability; such decision was based upon the correct facts as 
they were then known and involved no misapplication of law.

3.  On March 26, 1998, the RO received correspondence 
construed as a request to reopen a claim of entitlement to 
service connection for a back disability.  

4.  A June 2002 rating decision granted service connection 
for status post right L5-S1 laminectomies and diskectomies 
with mild central disc bulge and fibrotic changes, assigning 
a 10 percent evaluation effective April 2, 1998.

5.  A January 2003 rating decision increased the veteran's 
evaluation for status post right L5-S1 laminectomies and 
diskectomies with mild central disc bulge and fibrotic 
changes to 60 percent, effective March 26, 1998.

6.  No records received between the February 1998 Board 
decision and the March 26, 1998, claim to reopen can be 
construed as an informal claim of entitlement to service 
connection for a back disability.

7.  An unappealed January 1996 rating decision denied 
entitlement to TDIU.

8.  A communication dated March 26, 1998, was construed as a 
request to reopen a claim of entitlement to TDIU.

9.  In a January 2003 rating decision, TDIU was granted, 
effective March 26, 1998.

10.  No records received between the January 1996 RO decision 
and the March 26, 1998, claim to reopen can be construed as 
an informal claim for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 26, 
1998, for an award of service connection for status post 
right L5-S1 laminectomies and diskectomies with mild central 
disc bulge and fibrotic changes have not been met.  38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2004).

2.  The criteria for an effective date prior to March 26, 
1998, for an award of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003.  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case. 

In the present case, a July 2001 letter apprised the veteran 
of the type of evidence necessary to substantiate a claim of 
entitlement to service connection for a low back disability.  
An August 2002 letter apprised him as to the types of 
evidence required to substantiate a TDIU claim.  Both 
communications informed him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Both letters asked him to 
send information describing additional evidence or the 
evidence itself to the RO.  Thus, he was implicitly asked to 
provide any evidence in his possession that pertains to the 
claims, pursuant to 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice letters were 
provided to the veteran prior to the RO adjudications.  As 
such, these communications satisfy the VCAA and Quartuccio.  

Based on the foregoing, then, it is concluded that 
appropriate notice was provided as to the underlying service 
connection and TDIU claims for which the veteran now seeks an 
earlier effective date.  Moreover, it is observed that 
statements of the case have been issued as to the earlier 
effective date claims.  Therefore, pursuant to VAOPGCPREC 8-
2003, no additional notice is required as to these 
"downstream issues."

Duty to Assist

With regard to the duty to assist, the claims file contains 
some of the veteran's service medical records.  Also of 
record are reports of VA and private post service treatment 
and examination.  

As noted above, the claims file does not contain the 
veteran's complete service medical records.  However, 
evidence of record indicates that efforts have been made to 
procure such documents and they are not available.  For 
example, an April 1987 research response indicates that all 
available service medical and dental records had been 
forwarded to VA.  A February 1997 document indicates that no 
records concerning treatment of the veteran at the 3rd Field 
Hospital in Tan Son Nhut Air Force Base, Saigon, Republic of 
Vietnam, could be found.  The service medical records did 
include an enlistment examination, but no discharge physical.

Further regarding the duty to assist, the claims file 
contains lay statements from the veteran's wife and from a 
fellow serviceman.  The veteran has also submitted his own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Earlier effective dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110.

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary.  Any communication or 
action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

When a claim has been filed which meets the requirements of 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."  

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

I.  Entitlement to an earlier effective date for an award of 
service connection for status post right L5-S1 laminectomies 
and diskectomies with mild central disc bulge and fibrotic 
changes.  

Discussion

In the present case, the veteran was discharged from active 
service in March 1973.  He failed to submit a service 
connection claim for a back disability within one year of 
separation.  Therefore, the veteran is precluded from an 
effective date of the day following separation from service.  
Instead, under 38 C.F.R. § 3.400(b)(2), the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  This is also the 
appropriate standard for reopened claims, which is applicable 
here.  This will be further explained below. 

Historically, the veteran first raised a claim of entitlement 
to service connection for a low back disability in October 
1994.  An August 1995 determination denied the claim.  An 
appeal was initiated with the submission of a notice of 
disagreement in December 1995.  Ultimately, the matter came 
before the Board in February 1998, where the RO's denials 
were confirmed.  The veteran did not appeal that decision to 
CAVC.  As such, the decision is final.  See 38 U.S.C.A. 
§ 7104.

Subsequently, the veteran sought to reopen his claim of 
entitlement to service connection for a back disability.  
Such request was received by the RO on March 26, 1998.  The 
claim was ultimately granted in a June 2002 rating action, at 
which time a 10 percent evaluation was assigned, effective 
April 2, 1998.  In a subsequent September 2003 rating 
decision, the disability evaluation was increased to 40 
percent, effective May 29, 2002.  Another increase, to 60 
percent, was granted in January 2003, effective back to March 
26, 1998.  

As previously noted, a letter received by the RO on March 26, 
1998, was construed as a request to reopen the previously 
denied claim of entitlement to service connection for a back 
disability.  Although the evidence of record does not reveal 
an exact date upon which the entitlement arose, the Board 
notes that such information is not required in order to 
conclude that the March 26, 1998, date selected by the RO was 
appropriate.  The reason for this is that, if the entitlement 
arose prior to March 26, 1998, then the date of claim would 
be the later of the two, and hence the correct effective date 
as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after March 26, 1998, would not 
entitle the veteran to an earlier effective date.   

The Board has also considered whether any evidence of record 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  However, it must be 
remembered that the Board's final denial in February 1998 
precludes assignment of an effective date prior to that time.  
Thus, any record serving as an informal claim would need to 
have been submitted subsequent to the February 1998 Board 
decision but prior to March 26, 1998.  After perusing the 
claims folder, the Board finds no record that could qualify 
as an informal claim during this time period.  

There remains one possible means by which the veteran could 
be awarded an earlier effective date as to his award of 
service connection for status post right L5-S1 laminectomies 
and diskectomies with mild central disc bulge and fibrotic 
changes.  
Specifically, if, as the veteran argues, there is a showing 
of CUE with respect to the February 1998 Board decision 
denying the veteran's claim of entitlement to service 
connection for a back disability, then that determination 
would cease to be final and a claim date retroactive to 1998 
could be applied.  In a separate decision issued concurrent 
with the decision herein, the Board has found that there was 
not CUE in a February 5, 1998, Board decision which decided a 
claim of entitlement to service connection for a back 
disability.

For all of the foregoing reasons, the Board finds that the 
February 1998 rating action is valid and remains final.  
Thus, the presently assigned March 26, 1998, effective date 
for a grant of service connection for status post right L5-S1 
laminectomies and diskectomies with mild central disc bulge 
and fibrotic changes is appropriate and there is no basis for 
an earlier effective date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Entitlement to an effective date prior to March 26, 
1998, for a grant of a total disability rating based on 
individual unemployability (TDIU).  

A claim of TDIU was denied by the RO in January 1996.  The 
veteran did not appeal this decision.  As such, the veteran's 
claim for an earlier effective date must be considered in the 
context of a reopened claim.  

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 
Here, correspondence received by the RO on March 26, 1998, 
was construed as a claim for the benefit sought.  Again, 
whatever the date that the entitlement actually arose, there 
is no possibility for an award earlier than March 26, 1998.  
If the entitlement arose prior to that date, the later date 
of claim would control.  If entitlement arose following that 
date, that also would fail to create an effective date prior 
to March 26, 1998.  

The Board has also considered whether any evidence of record 
prior to March 26, 1998, could serve as an informal claim.  
However, it must be remembered that the RO's final denial in 
January 1996 precludes assignment of an effective date prior 
to that date.  Thus, any record serving as an informal claim 
would need to have been submitted subsequent to the January 
1996 rating decision but prior to March 26, 1998.  After 
perusing the claims folder, the Board finds no record that 
could qualify as an informal claim during this time period.  
Moreover, there is no contention of CUE as to the January 
1996 RO determination such as to invalidate that 
determination and enable an earlier effective date.

In conclusion, the presently assigned March 26, 1998, 
effective date for a grant of TDIU is appropriate and there 
is no basis for an earlier effective date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to March 26, 1998, for 
an award of service connection for status post right L5-S1 
laminectomies and diskectomies with mild central disc bulge 
and fibrotic changes is denied.

Entitlement to an effective date prior to March 26, 1998, for 
a grant of TDIU is denied.  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After reviewing the claims file, the Board concludes that 
additional development is required with respect to the 
veteran's claim of entitlement to an earlier effective date 
for an award of aid and attendance for his spouse.  
Specifically, it is noted that no notice has been provided on 
either the underlying issue of aid and attendance benefits or 
the downstream earlier effective date claim.  Therefore, 
notice as to the present earlier effective date claim must be 
provided, pursuant to the VCAA and Quartuccio.  

Accordingly, this case is REMANDED for the following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
earlier effective date claim as to an 
award of aid and attendance benefits for 
his spouse and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  If any additional evidence is 
received, in response to the above action 
or otherwise, then the AMC must 
readjudicate the issue and consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


